DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/21/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 8, 11, 13, 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ballan et al. (US Patent Publication No. 2020/0073487; hereinafter Ballan).
With reference to claim 1, Ballan discloses a knob on display (KoD) device (1), comprising:
	at least one electrode (14, 15) comprising an electrically conductive material (see paragraph 22), the at least one electrode (14, 15) configured to be positioned in engagement proximity to a touch screen of a touch screen device responsive to placement of the KoD device (1) on the touch screen (see paragraph 21);
	a dome switch (19) electrically connecting the at least one electrode pad (14, 15) to a touch surface (121) of the KoD device (1) (see paragraphs 32, 37; Fig. 8); and
	a base assembly (111) configured to be positioned between the touch screen of the touch screen device and a face of the at least one electrode (14, 15) that faces the touch screen responsive to the placement of the KoD 

With reference to claim 2, Ballan discloses the KoD device of claim 1, and further comprising an adhesive (mounted) applied to a side of the base assembly that is opposite to the at least one electrode to secure the KoD device to the touch screen of the touch screen device (in teaching the base is mounted to the touch screen in a fixed manner, wherein an adhesive is commonly known for usage; see paragraphs 23, 45).

With reference to claim 4, Ballan discloses the KoD device of claim 1, and further discloses wherein the base assembly (111) is configured to at least partially cover an end of the KoD device (see paragraph 21; Fig. 2).

With reference to claim 6, Ballan discloses the KoD device of claim 1, and further discloses wherein the base assembly (111) includes one or more side walls (11) extending toward a conductive cap of the KoD device (see paragraph 25; Figs 3-4).

With reference to claim 8, Ballan discloses KoD device of claim 1, and further discloses wherein the at least one electrode (14,15) includes a rotation electrode pad (14) configured to rotate within the engagement proximity of a touch sensor responsive to a rotation of a conductive cap (12) of the KoD device (1) (see paragraphs 23, 45).

With reference to claim 11, Ballan discloses a knob on display (KoD) system, comprising:
a touch screen device comprising a touch sensor and a touch screen (see paragraphs 19, 38-39); and
a KoD device (1) (see Fig. 1) including:
	a base assembly (111) secured to (mounted) the touch screen of the touch screen device (see paragraphs 22-23); 
	one or more electrodes (14, 15) positioned in engagement proximity to the touch sensor of the touch screen device through the base assembly (111) (see paragraph 22), the base assembly (111) physically separating the one or more electrodes (14, 15) from the touch screen (see paragraph 22); and
	a dome switch (19) electrically connecting the one or more electrodes (14, 15) to a touch surface of the KoD device (see paragraphs 30, 37; Figs. 4, 8).

With reference to claim 13, Ballan discloses KoD device of claim 11, and further discloses wherein the base assembly is secured to the touch screen using an adhesive (in teaching the base is mounted to the touch screen in a fixed manner, wherein an adhesive is commonly known for usage; see paragraphs 23, 45).

	With reference to claim 15, Ballan discloses KoD device of claim 11, and further discloses wherein the touch surface (121) is electrically connected, through the dome switch (19), to a push electrode pad (15) of the one or more electrodes (14, 15) responsive to a first position of the KoD device, the touch surface electrically isolated from the push electrode pad responsive to a second position of the KoD device (see paragraphs 33, 37).

With reference to claim 16, Ballan discloses KoD device of claim 15, and further discloses wherein the one or more electrodes (14, 15) include a rotation electrode pad (14) configured to be electrically connected, through the dome switch (19/23), to a touch the touch surface (121) of the KoD device regardless of the first position of the KoD device and the second position of the KoD device (see paragraph 23, 32).

claim 17, Ballan discloses KoD device of claim 15, and further discloses wherein the one or more electrodes (14, 15) include a rotation electrode pad (14) configured to be electrically connected, through the dome switch, to a touch surface of the KoD device regardless of a depressed position of the KoD device and a released position of the KoD device (in teaching the conductive path between the electrode pad (14) to rod (16) to the knob element (12) having the touch surface (121) wherein the spring (22) could further be part of the dome switch (19); see paragraph 32).

With reference to claim 18, Ballan discloses a method of assembling a knob on display (KoD) system, the method comprising:
electrically connecting one or more electrodes (14, 15) of a KoD device (1) to a touch surface (121) of the KoD device through a dome switch (19) (see paragraphs 32-33, 37; Fig. 8);
applying an adhesive (fixed mounted) to a base assembly (111) of a KoD the KoD device, the base assembly at least partially housing the one or more electrodes (14, 15) (see paragraphs 22-23, 45; Figs. 2-4); and
securing (mounting) the KoD device to a touch screen of a touch screen device with the base assembly between the one or more electrodes (14/15) and the touch screen and with the one or more electrodes .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ballan in view of Jaeger et al. (US Patent No. 8,199,114; hereinafter Jaeger).
With reference to claim 3, Ballan fails to disclose all that has been required as explained with reference to claim 2, and while disclosing the 
Jaeger discloses knob device (81) mounted to a touch screen device (58) (see Fig. 13), wherein an adhesive is applied to at least substantially the entire side of the base assembly that is opposite to the at least one electrode such that the adhesive is the same size as the entire side of the base assembly that is opposite to the at least one electrode (see column 9, lines 62-65; Fig. 13).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an adhesive similar to that which is taught by Jaeger to be carried out in a device similar to that which is taught by Ballan for mounting the knob to the touch screen device to provide secure movement of the knob during operation (see Jaeger; column 9, lines 62-65).

With reference to claim 14, Ballan discloses the KoD system of claim 13, and while disclosing the knob is mounted to the touch screen there fails to be details as recited.
Jaeger discloses knob device (81) mounted to a touch screen device (58) (see Fig. 13), wherein the adhesive spans at least substantially an entire surface of the base assembly that faces the touch screen (see column 9, lines 62-65; Fig. 13).


With reference to claim 19, Ballan discloses the KoD system of claim 18, and while disclosing the knob is mounted to the touch screen there fails to be details as recited.
Jaeger discloses knob device (81) mounted to a touch screen device (58) (see Fig. 13), wherein applying the adhesive to the base assembly comprises applying the adhesive to substantially an entire surface of the base assembly that is configured to face the touch screen (see column 9, lines 62-65; Fig. 13).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an adhesive similar to that which is taught by Jaeger to be carried out in a device similar to that which is taught by Ballan for mounting the knob to the touch screen device to provide secure movement of the knob during operation (see Jaeger; column 9, lines 62-65).


claim 20, Ballan and Jaeger discloses the KoD system of claim 19, and wherein Ballan further discloses that the one or more electrodes (14, 15) are positioned at a fixed distance from the touch sensor of the touch screen device (see paragraphs 21-22).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ballan as applied to claim 1 above, and further in view of Okuzumi et al. (US Patent Publication No. 2017/0052617; hereinafter Okuzumi).
With reference to claim 5, Ballan discloses all that is required as explained above with reference to device of claim 1, and while disclosing a base assembly (111), there fails to be disclosure of the thickness of the base as recited.
Okuzumi discloses an knob on display device (20) having a housing assembly (34) including a base portion (36) wherein the base assembly exhibits a thickness of 0.5 millimeters or less (in teaching transmission between electrodes (32, 26) to the touch panel surface (15, 16); see paragraph 56-57, 65-66; Fig. 5).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a base portion having a thickness of 0.5 millimeters or less as suggested by Okuzumi to be carried out in a system .



Claim 7, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ballan as applied to claim 1, 6, or 11 above, and further in view of Huner et al. (US Patent Publication No. 2014/0062684; hereinafter Huner).
With reference to claim 7, Ballan discloses all that is required as explained above with reference to claim 6, and while disclosing a key cap having side walls (see Fig. 3), there fails to be disclosure of a seal between the base assembly and the conductive cap as recited. 
Huner discloses a knob (50) having a base assembly (20) having one or more side walls extending toward a conductive cap (10), and further discloses one or more seals (21) between the one or more side walls of the base assembly (20) and the conductive cap (10) of the KoD device (50) (see paragraph 99; Figs. 1-5).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a seal positioned similar to that which is taught by Huner to be included in a knob device similar to that which is taught by 

With reference to claim 9, Ballan discloses all that is required as explained above with reference to claim 1, and further discloses an inner housing (11) coupled to the at least one electrode (14, 15), however fails to disclose a bearing and post as recited.
Huner further discloses a bearing (22) coupled to the inner housing (27), and wherein the base assembly (20) comprises a post (cylindrical protrusion; see paragraph 99, Fig. 4) coupled to the bearing (22) to enable the inner housing (27) and the at least one electrode (13) to rotate about the post (see paragraph 99; Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a bearing and post positioned similar to that which is taught by Huner to be carried out in a knob device similar to that which is taught by Ballan to thereby provide an assembly that provides rotation of the knob as well known in the art.

With reference to claim 10, Ballan and Huner discloses all that is required as explained above with reference to claim 9, wherein Ballan discloses the usage of detents (131), however fails to teach the usage of detents as recited.

Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a detent arrangement similar to that which is taught by Huner to be carried out in a device similar to that which is taught by Ballan to thereby provide feedback to the user during rotational movement of the knob (see paragraph 101).

With reference to claim 12, Ballan discloses all that is required as explained above with reference to claim 11, and further discloses an inner housing coupled to the at least one electrode (85) (see column 9, line 60-column 10, line 4), however fails to disclose a bearing and post as recited.
Huner further discloses a base assembly (20) includes a post extending therefrom (cylindrical protrusion; see paragraph 99; Fig. 4); and an inner housing (27) coupled to one or more electrodes (13), the base assembly (20) configured to at least partially house the inner housing (27), the inner housing (27) and the one or more electrodes (13) configured to rotate about the post of the base assembly (see paragraph 99; Fig. 4) 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a bearing and post positioned similar to that which is .

	

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ELDRIDGE (US2011/0298721) discloses a touchscreen interfacing input accessory attachable to the screen of a touch screen monitor which allows for rotational input (see abstract; paragraphs 26-29, 32-34; Figs. 3-4, 7).
ARCEO et al. (US2017/0102788) discloses an operational knob to be placed on a touch screen display having a post and a bearing arranged on a base of the knob device (see abstract; paragraphs 19-23, 26-31; Fig. 1).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625